          Case 1:20-cv-03483-CM Document 48
                                         44 Filed 01/28/21
                                                  01/24/21 Page 1 of 2

MEMO ENDORSED




                                      SO ORDERED:

                                      The adjournment of the settlement conference is
                                      GRANTED and rescheduled to March 3, 2021 at 2:30 p.m.



                                      _______________________________________________
                                      Ona T. Wang                1/28/21
                                      United States Magistrate Judge
Case 1:20-cv-03483-CM Document 48
                               44 Filed 01/28/21
                                        01/24/21 Page 2 of 2
